Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 4, 2018

                                        No. 04-18-00649-CR

                                   Kyle Dean KUYKENDALL,
                                           Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B15-684
                            Honorable Rex Emerson, Judge Presiding


                                           ORDER
        Initially, this court received a trial court certification stating that this was a plea bargain
case and appellant had no right to appeal. We therefore order the trial court clerk to file, an
electronic clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      All documents relating to the defendant’s plea bargain, including the
               court’s admonishments, the defendant’s waiver and consent to stipulation
               of testimony, and any other stipulations;

       3.      The judgment;

       4.      All post-judgment motions and the orders on those motions, if any;

       5.      The notices of appeal;

       6.      The trial court’s certification of defendant’s right of appeal; and

       7.      The criminal docket sheet.

       The trial court clerk complied with our order. However, upon review of the record, it did
not appear that the trial court’s certification comported with the documents in the record, i.e., it
did not appear as if there was a plea bargain between the State and appellant. In an effort to help
clarify the matter, we ordered the court reporter to file the reporter’s record in this court on or
before October 16, 2018. However, before the due date for the reporter’s record, the trial court
clerk filed a supplemental clerk’s record, which contained an amended trial court certification
stating this was not a plea bargain case and appellant has the right to appeal.

        Accordingly, based on the foregoing, we lift the abatement relating to this matter and
reinstate all deadlines. We ORDER the trial court clerk to file a supplemental clerk’s record
containing all documents required by Rule 34.5(a) — those that were not included in the
previously filed clerk’s record and supplemental clerk’s record — in this court on or before
November 5, 2018. See TEX. R. APP. P. 34.5(a). In addition, we remind the court reporter that
pursuant to our prior order, the reporter’s record is due in this court on or before October 16,
2018.

        We order the clerk of this court to serve a copy of this order on the trial court, the trial
court clerk, the court reporter, and all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court